               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Cynthia M. Gere,

                     Plaintiff,      Case No. 17-cv-13193

v.                                   Judith E. Levy
                                     United States District Judge
Commissioner of Social Security,
                                     Mag. Judge R. Steven Whalen
                     Defendant.

________________________________/

   OPINION AND ORDER ADOPTING THE MAGISTRATE
    JUDGE’S REPORT AND RECOMMENDATION [21],
    GRANTING PLAINTIFF’S MOTION FOR SUMMARY
JUDGMENT [18], AND DENYING DEFENDANT’S MOTION FOR
               SUMMARY JUDGMENT [19]

     This is a Social Security benefits appeal. On October 30, 2018,

Magistrate   Judge   R.   Steven    Whalen   issued   a   Report    and

Recommendation (“R&R”) (Dkt. 21) recommending that the Court grant

plaintiff’s motion for summary judgment (Dkt. 18), deny defendant’s

motion for summary judgment (Dkt. 19) and remand the case for an

award of benefits. Defendant timely filed objections on November 1,

2018. (Dkt. 22.)
  I.      Background

        In 2014, plaintiff applied for Disability Insurance Benefits and

Supplemental Security Income based upon mental and developmental

health     conditions,   including   Fetal   Alcohol    Syndrome     (“FAS”),

Depression, and Post Traumatic Stress Disorder (“PSTD”). The

administrative law judge (“ALJ”) denied her application for benefits. She

filed for judicial review on September 29, 2017.

        The Court has carefully reviewed the R&R and is satisfied that it is

a thorough account of the relevant portions of the record. The Court

incorporates the factual background from the R&R as if set forth herein.

(Dkt. 21 at 2–12.)

  II.     Legal Standard

        Parties are required to make specific objections to specific errors in

a magistrate judge’s report and recommendation rather than restate

arguments already presented to and considered by the magistrate judge.

Funderburg v. Comm’r of Soc. Sec., Case No. 15-cv-10068, 2016 U.S. Dist.

LEXIS 36492, at *1 (E.D. Mich. Mar. 22, 2016); Owens v. Comm’r of Soc.

Sec., Case No. 12-cv-47, 2013 WL 1304470, at *3 (W.D. Mich. Mar. 28,




                                       2
2013). The Court reviews proper objections to the magistrate judge’s

recommended disposition de novo. Fed. R. Civ. P. 72.

  III. Analysis

     Defendant has two objections to the R&R. First, defendant objects

to Judge Whalen’s holding that the ALJ’s decision improperly weighed

medical evidence. Second, defendant objects to Judge Whalen’s

recommendation that benefits be awarded rather than the case

remanded for further proceedings.

        a. Objection One

     Defendant objects to Judge Whalen’s finding that the ALJ

improperly weighed competing medical evidence.

     Review of the ALJ’s decision is limited to “whether the ALJ applied

the correct legal standards and whether the findings of the ALJ are

supported by substantial evidence.” Blakely v. Comm’r of Soc. Sec., 581

F.3d 399, 405–06 (6th Cir. 2009) (citing Key v. Callahan, 109 F.3d 270,

273 (6th Cir. 1997)). Substantial evidence exists if a “reasonable mind

might accept the relevant evidence as adequate to support a conclusion.”

Id. at 406 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th

Cir. 2004)). The ALJ’s decision will stand even if substantial evidence


                                    3
also supports a different conclusion. Id. When determining whether

substantial evidence exists, courts must “take into account whatever in

the record fairly detracts from its weight.” Austin v. Comm’r of Soc. Sec.,

714 F. App’x 569, 572 (6th Cir. 2018) (quoting Beavers v. Sec'y of Health,

Educ. and Welfare, 577 F.2d 383, 387 (6th Cir. 1978)).

     “In order to determine whether the ALJ acted properly in

disagreeing with a medical source, we must first determine the medical

source’s classification.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 514

(6th Cir. 2010). “With regard to nontreating, but examining, sources, the

agency will simply ‘[g]enerally [] give more weight to the opinion of a

source who has examined [the claimant] than to the opinion of a source

who has not examined’ him.” Id. (quoting 20 C.F.R. § 404.1527(d)(1)). In

addition, “[t]he more a medical source presents relevant evidence to

support a medical opinion, particularly medical signs and laboratory

findings, the more weight [the agency] will give that medical opinion.” 20

C.F.R. 404.1527(c)(3). The regulations also direct an ALJ to assign weight

to a medical opinion in consideration of “factors [the applicant] or others

bring to [the agency’s] attention . . . which tend to support or contradict

the medical opinion.” 404.1527(c)(6).


                                    4
     In some circumstances, an ALJ is entitled to give greater weight to

a nonexamining state medical consultant’s opinion. She can do so when

the state’s medical opinion “provides more detailed and comprehensive

information than what was available to the individual’s treating” or

examining source, Brooks v. Comm’r of Soc. Sec., 531 F. App’x 636, 642

(6th Cir. 2013) (citing SSR 96-7, 1996 SSR LEXIS *4), or when the

nonexamining medical source is “more consistent . . . with the record as

a whole.” Id. (quoting 20 C.F.R. 404.1527(c)(3)). The relative weight

given by the ALJ to various medical opinions must be upheld if supported

by substantial evidence. Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 877

(6th Cir. 2007).

     In plaintiff’s case, the ALJ gave the following weight to various

medical opinions in the record: he gave some weight to an examining

opinion from Dr. Roger E. Lauer in 2014 (“2014 evaluation”), significant

weight to Dr. Thomas T.L. Tsai, the state’s nonexamining consultant’s

January 2015 determination, and little weight to Dr. Lauer’s additional

residual functional capacity assessment completed in June 2016 (“2016

assessment”). (Tr. at 18.) The ALJ stated that Dr. Tsai’s determination

was “most consistent with the evidence of the record as a whole.” (Id.)


                                   5
The ALJ believed the “evidence of the record does not support any of [Dr.

Lauer’s] conclusions” in the 2016 assessment. (Id.)

      Generally, under the applicable regulation, Dr. Lauer’s opinion is

afforded more weight, since he is an examining source and his 2014

findings are supported by extensive relevant medical signs and findings.

See 20 C.F.R. 404.1527(c)(3). Here, Dr. Lauer’s 2014 evaluation was

supported by extensive diagnostic testing, which the ALJ ignored in his

opinion.1 For example, Dr. Lauer conducted tests including, the Wechsler

Adult Intelligent Scale, the Wechsler Individual Achievement Test,

Woodcock-Johnson Test, Comprehensive Test of Phonological Processing,

and the Brown ADD Scales. Plaintiff consistently scored in the extremely

low and borderline ranges (the second percentile and below) on measures

such as reading, math, memory, and processing speed. Dr. Lauer’s

assessment of plaintiff’s medical history and testing results led him, in

his 2014 evaluation, to recommend “investigating the possibility of Social

Security Disability for her due to her limited employment possibilities


      1   Although mental or psychiatric impairments are not “readily amenable to
substantiation by objective laboratory testing as a medical impairment,” the
“diagnostic techniques” used by psychology professionals are accepted “unless there
are . . . reasons to question the diagnostic techniques.” Brooks, 531 F. App’x at 643
(quoting Blankenship v. Bowen, 874 F.2d 1116, 1121 (6th Cir. 1989)).
                                         6
connected to the functional deficits of her disabilities, along with

challenges to live independently.” (Tr. at 280.) His report constitutes an

examining source that is supported by extensive medical findings and

therefore must generally be given more weight than a nonexamining

source.

     The ALJ should have also afforded Dr. Lauer’s 2016 assessment

more weight than a nonexamining source, as a general matter, because

it is an examining source that is consistent with other factors “[brought]

to [the agency’s] attention . . . which tend to support [his] medical

opinion.” See 20 C.F.R. 404.1527(c)(6). Specifically, Dr. Lauer’s 2016

assessment is consistent with the plaintiff’s 2015 Washtenaw County

Community Mental Health records (“2015 mental health records”) and a

Function Report authored by plaintiff’s mother, both submitted as other

relevant factors for the ALJ to consider.

     The 2015 mental health records note that plaintiff was homeless at

the time and that she needed extensive support with daily activities. The

initial notes confirm that although she could cook, she “sometimes forgets

to turn [the stove] off.” (Tr. at 297.) The records also state that plaintiff

needed assistance with scheduling and getting to appointments and that


                                     7
she had not worked for four to five years because she “was slow and the

quality of her work was poor.” (Id. at 298.) The records also discuss

plaintiff’s inability to hold an entry level job “even with natural support.”

(Id.) The registered nurse who assessed plaintiff concluded that plaintiff

“appears to have a developmental disability that has resulted in

substantial functional limitations in several major life domains,” and

therefore recommended plaintiff get assistance “as needed, in applying

for SSI.” (Id. at 301.) This aligns with Dr. Lauer’s 2016 assessment. For

instance, Dr. Lauer noted in his 2016 assessment that plaintiff “has

struggled with homelessness” (id. at 360), and concluded that she has

extreme    limitations    in   remembering       instructions,   sustaining

concentration and persistence, and areas of social interaction. (Id. at

358–59.)

     Plaintiff’s mother’s report also states that plaintiff is homeless, has

never been able to manage money, is easily distracted by others, is unable

to follow various forms of instructions, and often “clashes” with authority

figures. (Id. at 197.) The report concludes that plaintiff is “truly unable

to support herself.” (Id. at 198.) Plaintiff’s mother’s report is consistent

with both Dr. Lauer’s original 2014 evaluation that plaintiff’s working


                                     8
memory and her attention skills are in the extremely low range and his

2016 assessment that plaintiff has marked or extreme limitations in all

the areas mentioned by her mother.

     In turn, Judge Whalen’s conclusion that the relative value the ALJ

gave to the medical opinions was improper is correct. Despite Dr. Lauer’s

2014 evaluation and 2016 assessment being examining sources and both

being consistent with relevant evidence in the record, the ALJ gave more

weight to Dr. Tsai’s nonexamining opinion. But the ALJ is only permitted

to give Dr. Tsai’s determination more weight if it is “more detailed or

comprehensive” or “more consistent with the record as a whole.” See

Brooks, 531 F. App’x at 642. Moreover, as set forth, the Court must

account for “anything on the record that fairly detracts” from the

evidence relied upon by the ALJ. See Austin, 714 F. App’x at 572 (quoting

Beavers, 577 F.2d at 387).

     The ALJ was not permitted to give Dr. Tsai’s determination more

weight since it is not more comprehensive than either Dr. Lauer’s 2014

evaluation or 2016 assessment. Dr. Tsai’s determination was completed

only four months after Dr. Lauer’s initial 2014 evaluation and had little

new evidence to draw from. To the Court’s knowledge, the only additional


                                   9
documentation considered by Dr. Tsai was plaintiff’s mother’s report–

dated between Dr. Lauer’s 2014 evaluation and Dr. Tsai’s report–which

ultimately contradicts Dr. Tsai’s findings. Moreover, Dr. Tsai’s 2015

determination is not more comprehensive than Dr. Lauer’s 2016

assessment, which was completed over a year later and thoroughly

accounts for plaintiff’s continuing homelessness.

      Nor is Dr. Tsai’s conclusion that plaintiff does not have

understanding or memory limitations and that she has “mild” restriction

in daily activities consistent with the record as whole. In direct

contradiction to Dr. Lauer’s findings and plaintiff’s mother’s report, Dr.

Tsai concluded in his determination that there is no evidence that

plaintiff has any limitation in sustaining routine without special

supervision, working in coordination with others without being

distracted, and making simple work-related decisions. (Tr. at 76.) The

2015 mental health records, which note plaintiff’s “substantial functional

limitations in several major life domains,” refute Dr. Tsai’s findings. (Id.

at 301.) Dr. Lauer’s subsequent 2016 assessment likewise refutes Dr.

Tsai’s conclusion by indicating that plaintiff has “extreme” functional

limitations in activities of daily living. (Id. at 355.)


                                      10
       Contrary to the ALJ’s conclusions, and as set forth above, Dr.

Lauer’s 2014 and 2016 assessments are, in fact, more consistent with the

record as a whole. For instance, Dr. Lauer’s indication in 2016 that

plaintiff had extreme limitations in all but one category of “concentration

& persistence” is supported by testing results from his 2014 evaluation.

Moreover, reporting by plaintiff’s mother confirms plaintiff’s inability to

concentrate on tasks. Likewise, Dr. Lauer’s indication of extreme

limitations in various social interaction categories, such as accepting

criticism from supervisors, is also supported by his initial evaluation and

the subsequent report from plaintiff’s mother. In sum, there was ample

evidence in the record to support Dr. Lauer’s overall conclusion in 2016

that   plaintiff’s   diagnoses   and    resulting   symptoms   can   “make

performance of even simply daily living tasks problematic.” (Tr. at 360.)

       In other words, “reasonable minds” could not accept “the relevant

evidence as adequate to support a conclusion” that Dr. Tsai’s opinion be

given more weight than the two reports by Dr. Lauer. The ALJ was

therefore not entitled to give more weight to Dr. Tsai’s determination




                                       11
than either Dr. Lauer’s 2014 evaluation or 2016 assessment. Accordingly,

defendant’s first objection is overruled.2

          b. Objection Two

      Defendant next objects to Judge Whalen’s conclusion that the case

be remanded for an immediate award of benefits rather than remand to

the ALJ for further factual finding and analysis. The Court reviews the

recommendation to award benefits de novo.

      “[T]he court can reverse the [ALJ’s] decision and immediately

award benefits only if all essential factual issues have been resolved and

the record adequately establishes a plaintiff’s entitlement to benefits.”

Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir.



      2   Although not raised specifically in defendant’s objections, the Court also
agrees with Magistrate Judge Whalen’s assessment that the ALJ’s finding that
plaintiff’s years as an art teacher were substantial gainful activity “is . . . poorly
supported.” (Dkt. 21 at 18.) Her work as a teacher is more appropriately categorized
as “accommodated work” under applicable regulations since she “received special
assistance” to perform her work, was “assigned work especially suited to [her]
impairment,” was only able to work under “specially arranged circumstances,” such
as “other persons help[ing her] prepare for . . . work,” and was “given an opportunity
to work despite [her] impairment because of a family relationship.” See 20 C.F.R. §
404.1573(c). For example, a memorandum from plaintiff’s supervising principal
states: “The constant demand for assistance to restore and maintain order in your
classroom is a grave concern. Although assistance has been provided by the
instructional coordinator, the counselor and your mentor, the most recent incident of
students throwing art supplies from the window in your classroom and damaging a
car on the street, indicate that the situation is not improving.” (Tr. at 295.)
                                         12
1994). “A judicial award of benefits is proper only where the proof of

disability is overwhelming or where the proof of disability is strong and

evidence to the contrary is lacking.” Wiser v. Comm’r of Soc. Sec., 627 F.

App’x 523, 526 (6th Cir. 2015) (quoting Faucher, 17 F.3d at 176).

      In this case, the ALJ evaluated plaintiff’s claim of disability under

Listing 12.02, neurocognitive disorders.3 This listing reads:

      12.02 Organic Mental Disorders: . . .The required level of
      severity for these disorders is met when the requirements in
      both A and B are satisfied, or when the requirements in C are
      satisfied.
      A. Demonstration of a loss of specific cognitive abilities or
      affective changes and the medically documented persistence
      of at least one of the following:
      1. Disorientation to time and place; or
      2. Memory impairment, either short-term (inability to learn
      new information), intermediate, or long-term (inability to

      3  As plaintiff points out, there are new listing criteria that are now applicable
to plaintiff’s case if remanded for further proceedings. The new standard requires:
12.11 Neurodevelopmental disorders . . . satisfied by A and B:
A. Medical documentation of the requirements of paragraph 1, 2, or 3:
    1. One or both of the following:
    a. Frequent distractibility, difficulty sustaining attention, and difficulty
       organizing tasks; or
    b. Hyperactive and impulsive behavior . . .
    2. Significant difficulties learning and using academic skills; or . . . [3 omitted]
AND
B. Extreme limitation of one, or marked limitation of two, of the following areas of
    mental functioning . . . :
    1. Understand, remember, or apply information . . .
    2. Interact with others . . .
    3. Concentrate, persist, or maintain pace . . .
    4. Adapt or manage oneself . . .
                                          13
     remember information that was known sometime in the
     past); or . . . [numbers 3-7 omitted]
     AND
     B. Resulting in at least two of the following:
     1. Marked restriction of activities of daily living; or
     2. Marked difficulties in maintaining social functioning; or
     3. Marked difficulties in maintaining concentration,
     persistence, or pace; or
     4. Repeated episodes of decompensation, each of extended
     duration;
     OR
     C. Medically documented history of a chronic organic mental
     disorder of at least 2 years’ duration that has caused more
     than a minimal limitation of ability to do basic work
     activities, with symptoms or signs currently attenuated by
     medication or psychosocial support, and one of the following:
     1. Repeated episodes of decompensation, each of extended
     duration; or
     2. A residual disease process that has resulted in such
     marginal adjustment that even a minimal increase in mental
     demands or change in the environment would be predicted to
     cause the individual to decompensate; or
     3. Current history of 1 or more years' inability to function
     outside a highly supportive living arrangement, with an
     indication of continued need for such an arrangement.

20 C.F.R. Pt. 404, Subpt. P, App’x 1 (since amended).

     Defendant    argues   that   Judge   Whalen        erroneously   finds

overwhelming evidence of Listing 12.02, focusing on the fact that the

record does not demonstrate the requisite loss or decline in previously


                                   14
held capabilities. Defendant also takes issue with Judge Whalen’s

recommendation to remand to identify a date for the onset of the

disability. In defendant’s view, “[t]he record cannot simultaneously

support a finding that Plaintiff met Listing 12.02 as early as March 2007

and show the functional loss that Listing 12.02 requires.” (Dkt. 22 at 14.)

Plaintiff counters that the ALJ did not put Criteria (A) at issue and

therefore he must have presumed (A) to have been met in plaintiff’s case.

(Dkt. 23 at 8.)

      Indeed, the ALJ’s decision only looks at Criteria (B) and (C) and

fails to address Criteria (A). Nonetheless, the Court finds that the factual

record is sufficiently developed and “clearly establishes entitlement to

benefits.” Faucher, 17 F.3d at 176.

              i. Listing 12.02, Criteria (A) and (B)

      The Court is persuaded that the ALJ never put Criteria (A) at issue

and, in effect, assumed the Criteria to have been met. The ALJ appears

to have assumed that FAS, at least in plaintiff’s case, meets Criteria (A),

and moved directly to analyze Criteria (B) and, in the alternative,

Criteria (C). This is consistent with the ALJ’s conclusion at Step Four of

his analysis, agreeing with the vocational expert that “the demands of”


                                      15
plaintiff’s past work as an art instructor “exceed the claimant’s residual

functional capacity” at the time of the application. (Tr. at 19.) His

conclusion that plaintiff is “unable to perform past relevant work” at Step

Four (id.), is clear recognition that plaintiff has experienced a loss of

previous capabilities.

     In any case, there is “strong evidence” of Criteria (A) and a lack of

evidence to the contrary. Subsection (A) requires, as pertinent to

plaintiff, a “[d]emonstration of a loss of specific cognitive abilities or

affective changes and the medically documented persistence of . . .

Memory impairment, either short-term (inability to learn new

information), intermediate, or long-term (inability to remember

information that was known sometime in the past).” 20 C.F.R. Pt. 404,

Subpt. P, App’x 1.

     Based on the record as a whole, plaintiff’s overall trajectory clearly

demonstrates a decline in functioning–even if it is also true that plaintiff

has a documented history of struggling to maintain employment. The

most direct indication of her decline is Dr. Lauer’s 2016 assessment

indicating that plaintiff has experienced this loss, checking the boxes for

short-term, long-term, and working memory loss. (Tr. at 354.) This is


                                    16
corroborated by plaintiff’s mother’s testimony that plaintiff’s ability to

live independently has decreased. (Id. at 58 (“And her capacity to even

understand things seems much diminished.”).)

      Defendant takes significant issue with Judge Whalen’s reliance on

Dr. Lauer’s 2016 assessment as evidence of loss. First, defendant believes

that it is inappropriate to rely on Dr. Lauer’s 2016 assessment as

evidence of “a loss” since he relied, at least in part, on his 2014 evaluation.

This is unpersuasive. An initial question on the assessment prompts the

doctor to indicate whether “the client provided [him] with a history of her

condition.” (Tr. at 354.) It is reasonable to infer that a doctor used the

history of her condition in addition to a consultation to form his

professional opinion about plaintiff’s loss in ability, and marked deficits

in functioning, under Criteria (A) and (B).

      Defendant also points to question ten in the assessment, for which

Dr. Lauer indicates that his “client’s mental conditions existed to this

degree of severity since at least 12/31/05.” (Id. at 356.) But Dr. Lauer’s

opinion explains: “FAS is a static encephalopathy that will not improve

over the course of a person’s lifetime” and goes on to note that “she has

struggled with homelessness leading to inconsistent sleep and eating,


                                      17
further exacerbating her underlying organic mental disorder.” (Id. at

360.) The record as a whole supports both conclusions: that plaintiff has

a mental disorder that causes her severe impairments and that her

ability to learn and function has declined over time. The Court therefore

rejects defendant’s arguments that Dr. Lauer’s 2016 assessment is

internally inconsistent, and that it indicates plaintiff has not suffered a

loss in functioning.

     While plaintiff’s FAS condition is static, and, as defendant points

out, has caused limitations throughout her life, her loss in functioning is

adequately shown in the record. Plaintiff’s extensive homelessness and

unemployment following 2007 and overall downward trajectory is strong

evidence of a loss in functioning and is not contradicted by the evidence

identified by defendant. For instance, at least for a short period in the

early 2000’s, plaintiff maintained a job as an art instructor, albeit with

significant support in place. Later, she was unable to maintain a job

setting tables even with her mother providing support and supplemental

training. Loss is also evident where an individual was able to, with

significant support, pursue higher education in the early 2000’s, but by

2014, is noted to be “living in the woods” after over a half decade of


                                    18
unemployment. (Id. at 263). In line with this, a 2006 assessment

approved plaintiff to work in childcare, whereas Dr. Lauer’s 2014

evaluation and the 2015 mental health records conclude that plaintiff

should seek disability benefits because of her unemployability. Moreover,

nothing in the record contradicts the evidence of plaintiff’s decline. Even

Dr. Tsai does not indicate that plaintiff is stable in any way.4 Therefore,

even had the ALJ put Criteria (A) at issue, the record adequately

establishes it in plaintiff’s case.

      Listing 12.02 also requires demonstration of Criteria (B). Contrary

to the ALJ’s conclusion, there is overwhelming evidence that Criteria (B)

is met. To demonstrate (B), the record must establish that plaintiff’s

organic mental disorder has led to at least one of the following: “Marked

restriction of activities of daily living; or 2. Marked difficulties in

maintaining social functioning; or 3. Marked difficulties in maintaining

concentration, persistence, or pace.” 20 C.F.R. Pt. 404, Subpt. P, App’x 1

(inapplicable subsections omitted). Not only do both of Dr. Lauer’s reports

support marked and extreme deficits in all three of these areas, but other


      4 Rather, Dr. Tsai, without explanation, indicated in his determination that
“[a] medically determinable impairment is present that does not precisely satisfy the
diagnostic criteria” under Listing 12.02.
                                         19
relevant factors in the record consistently demonstrate plaintiff’s marked

limitations in these areas, as well.

      Testing results from Dr. Lauer’s 2014 evaluation demonstrate her

marked limitations. Under “general cognitive testing,” plaintiff’s working

memory and processing speeds are indicated as “within the extremely

low range.” (Tr. at 276.) Her attention skills were also found to be

“significantly weaker than peers” and in the extremely low range with

noted difficulty with inattention and impulsivity. (Id. at 278.) In his

recommendations, he noted her general “functional deficits” that

contribute to her challenge “to live independently.” (Id. at 280.)

      Dr. Lauer’s 2016 assessment concludes that plaintiff’s limitations

are marked, and for many relevant functions, extreme. Among the areas

Dr. Lauer found as “marked” limitations are remembering work-like

procedures, understanding simple repetitive instructions, making simple

work-related decisions, interacting appropriately with customers or with

supervisors, and responding appropriately to changes in a work setting.

(Id. at 358–59.) He notes many areas as being “extreme[ly]” limited, as

well, including understanding and remembering instructions that may

not   be   repetitive,   and   most    functions   that   require   sustained


                                       20
concentration and persistence. (Id.) He ultimately concludes that the

limitations linked with her FAS make even simple daily living

problematic. (Id. at 360.)

      Moreover, as set forth above, plaintiff’s mother’s testimony and

report, and the 2015 mental health records support Dr. Lauer’s findings.

Both also note limitations in daily living and difficulties obtaining

employment. The medical records in this case demonstrate a clear

downward trajectory for plaintiff.

               ii. Criteria (C)

      Although not explored by Judge Whalen or the parties, the Court

finds that there is also an adequate factual record to establish Criteria

(C) as an alternative basis to award benefits.5 Listing 12.02 is met if

plaintiff demonstrates a

      [m]edically documented history of a chronic organic mental
      disorder of at least 2 years’ duration that has caused more
      than a minimal limitation of ability to do basic work activities,
      with symptoms or signs currently attenuated by medication


      5  “Although this Court does not generally raise issues sua sponte, it is
warranted in this case.” Trainor v. Comm’r of Soc. Sec., No. 13-10093, 2014 U.S. Dist.
LEXIS 32840, at *62 (E.D. Mich. Feb. 13, 2014) (citing Fowler v. Comm'r of Soc. Sec.,
No. 12-12637, 2013 U.S. Dist. LEXIS 137277 (E.D. Mich. Sept. 25, 2013) (finding no
error in magistrate judge sua sponte raising the absence of an expert opinion on
equivalence)).
                                         21
      or psychosocial support, and one of the [as the relevant to
      plaintiff] . . . 3. Current history of 1 or more years’ inability to
      function outside a highly supportive living arrangement, with
      an indication of continued need for such an arrangement.

20 C.F.R. Pt. 404, Subpt. P, App’x 1. The ALJ appears to have assumed

the threshold finding of Criteria (C) that plaintiff has a chronic organic

mental disorder. This is consistent with Dr. Lauer’s descriptions of

plaintiff’s FAS. Moreover, Dr. Lauer’s 2016 assessment said as much

when he selected “yes” in response to whether she has “a medically

documented history of a chronic mental disorder of at least 2 years’

duration that has caused more than a minimal limitation of ability to do

basic work activities . . . .” (Tr. at 355.)

      The ALJ continued by assessing the additional subcriteria that

must be shown under (C). In particular, without any analysis, the ALJ

stated regarding Subcriteria (3) that plaintiff “does [not] have a current

history of one or more years’ inability to function outside a highly

supportive living arrangement, with an indication of continued need for

such an arrangement.” (Tr. at 15.) This conclusion is without a

foundation. It is directly refuted by the record and fails to consider

plaintiff’s years of homelessness and unemployment. The records clearly


                                       22
demonstrate that when plaintiff was not given support by a parent or

partner (and even sometimes when she was), plaintiff was frequently

homeless and unable to maintain a steady job. There is strong, unrefuted

evidence of plaintiff’s need for highly supportive living based on her FAS6,

and that she requires structured supports to carry out daily functions.7

      Having found no error in Judge Whalen’s recommendation to award

benefits, defendant’s second objection is likewise overruled.

              iii. Date of Onset

      Defendant takes significant issue with Magistrate Judge Whalen’s

recommendation to remand for the limited purpose of identifying the date

of onset of plaintiff’s disability. Defendant’s argument on this point is

unpersuasive. The record clearly establishes the requisite criteria are




      6  One 2015 email from plaintiff to her mother is an illustrative example: “yes
mom it looks like stephon is going to be in temporary housing and we need to talk
you had wonted this for me… for a long time the only issue we have is paying for
electricity not a hard one at all… u will not be paying any rent only I hope help us on
electrical.” (Tr. at 213 (errors in original).)

      7 Moreover, the applicable listings in this case, if remanded, would not require
demonstration of a loss of specific cognitive ability. Rather, someone applying for
benefits under the applicable Listing 12.16 must only provide medical documentation
and evidence of one of multiple possible cognitive limitations. The Court believes
there is overwhelming evidence already developed in the record to meet the current
requirements that would apply if remanded.
                                          23
met through strong well-documented and uncontradicted evidence as

early as Dr. Lauer’s 2014 evaluation when plaintiff had been unemployed

for years and was unable to maintain stable housing. Therefore, the

latest possible date of disability onset is September 3, 2014.

       Nevertheless, Judge Whalen was correct in his recommendation to

remand for a determination as to whether an onset date even earlier than

September 3, 2014 is appropriate. As for claims dating back to the alleged

onset in 2007, the record is not as developed, and the Court is in a poor

position to determine this. Cf. Gutierrez v. Colvin, 67 F. Supp. 3d 1198,

1205 (D. Colo. 2014) (citing Soc. Sec. Ruling 83-20, 1983 SSR LEXIS 25,

at *5 (SSA 1983)). The Court therefore remands to the ALJ to determine

the correct date of onset of disability.

   IV.   Conclusion

       The Court therefore OVERRULES defendant’s objections (Dkt.

22).

       The Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation (Dkt. 21); and

       GRANTS plaintiff’s motion for summary judgment (Dkt. 18) and

DENIES defendant’s motion for summary judgment (Dkt. 19).


                                     24
     The Court REMANDS the case to the ALJ for a determination of

the date of onset and for an award of benefits.

     IT IS SO ORDERED.

Dated: February 20, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                                   25
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 20, 2019.

                                       s/Karri Sandusky on behalf of
                                       SHAWNA BURNS
                                       Case Manager




                                  26
